 144DECISIONS OF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedunion or any other labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of the amendedAct.We will not discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because of membershipin or activity on behalf of any such labor organization.CHENEY FOREST PRODUCTS, INC.,Employer.Dated--------------------- By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.FARMERSCO-OPERATIVECOMPANYandAMERICAN FEDERATION OFGRAINMILLERS,A.F. OF L.Case No. 18-CA-389.January 13,1953Decision and OrderOn September 23, 1952, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report, and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner '2 with the followingmodifications and additions :1.We adopt all the Trial Examiner's 8 (a) (1) findings, includinghis finding with respect to the statement of Assistant Manager Boltonto employee Nash that unionization of the Company would probablymean less take-home pay.-'Considering the unconcealed opposition ofRespondent to the Union, the interrogations, threats of discharge,warnings about union "attitudes," and the actual discharge of thechief union advocate, we find that the remarks as to lessened earningsA Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston, Styles,and Peterson].2We reiect as lacking in merit the contention made by the Respondent in its brief thatthe Trial Examiner was biased or prejudiced against it.$ The fact that the statement is couched in the form of an opinion is some evidencethat it is not a threat of economic reprisal, but the Board has found that such evidencemay be far from conclusive in this regard.J. S. Abercrombie Company,83 NLRB 524.102 NLRB No. 2. FARMERS CO-OPERATIVECOMPANY145constituted an illegal threat of reprisal,leaving the impression thatthe Respondent would use its economic power to retaliate if theUnion wassuccessful in organizing its employees.'2.We also agree with the TrialExaminerthat the Respondent dis-charged employee Dudley in violation of Section 8 (a) (3) and (1)of the Act.We conclude, as apparently did the Trial Examiner,that there is no merit to the Respondent's contention that Dudley's"lack of coordination," or his unsatisfactory work, or his telling otheremployees that they would lose their jobs if they did not join theUnion, were operative factors in the discharge.This is emphasizedby the fact that Respondent's general manager who discharged Dudleyrepeatedly testified that Dudley's cursing was the reason for the dis-charge.Furthermore, in its brief, the Respondent acknowledgedthis testimony and argues, ". . . it is all the more probable that onMarch 7th [Manager] Thomas discharged Dudley only because hecursed him...."As to thealleged cursing,however, we agree withthe Trial Examiner for the reasons stated by him that whatevercursing occurred,followedthe discharge.In addition, we note thatin its reports to the Iowa Employment Security Commission soonafter the discharge, the Respondent made no mention of the allegedcursing.Thomas admittedly reported to that commission, as thereasons for discharging Dudley, "lack of coordination," troublemak-ing, and "causing dissension among other employees."Moreover,the testimony of Thomas and Plant Superintendent Porter, the onlytwo persons who allegedly heard the cursing, gave such different ver-sions of what occurred at the time of the discharge 5 that we conclude,as did the Trial Examiner, that the testimony of Dudley that he didnot curse at the time is the more credible.In view of all the circumstances, including Thomas' interrogationsof Dudley in connection with his union membership and activities, histhreat to Dudley on March 3, 4 days before the actual discharge, thatDudley's attitudes placed him perilously near discharge, and his'Member Petersonwould not find that Assistant Manager Bolton's statement constituteda threat of reprisal. In his view, Bolton was merely expressing an opinion that if theUnion's rumored wage demands were met the Respondent, in order to keep costs withinbounds, might find it necessary to reduce overtime and hire more employees at straight time,which in turn might result in less take-home pay.Accordingly, he would find that thestatement carried no connotation that the Respondent would use its economic power tomake Bolton's prediction come true if the employees joined the Union.6E. g Thomas testified that Dudley cursed him before Porter approached, whereasPorter testified that the cursing occurred after he had joined in the conversation8Like the Trial Examiner, we reject the Respondent's position that the reference toDudley's attitude did not concern the Union.This position is refuted by the undenied testi-mony, credited by the Trial Examiner, that Bolton went to Dudley's home after thedischarge and told him that Bolton did notblame him fortrying to get more money, butthat he was going about it the wrong way and displaying the wrong attitudeIn the lightof all the foregoing, the conclusion is inescapable and we find that both Thomas andBolton (who clearly 14 a supervisor, beingin fullcharge of the mill in the absence ofThomas, and having himself hired two truckdrivers and discharged another) wereconcerned with the "attitude" toward the Union. 146DECISIONS OF NATIONALLABOR RELATIONS BOARDthreat on the same day to discharge the entire crew and start anewin the event of union organization, we find that Dudley, the chiefunion advocate at the mill, was illegally discharged because of pro-tected concerted activities on behalf of the Union.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Farmers Co-Operative Com-pany, Creston, Iowa, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in the American Federation of GrainMillers, A. F. of L., or in any other labor organization by discriminat-ing against employees in respect to their hire or tenure of employmentor terms or conditions of employment.(b) Interrogating, threatening, or warning employees in connec-tion with their activity in behalf of a labor organization or in anyother manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organiza-tions, to join or assist the American Federation of Grain Millers,A. F. of L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to William L. Dudley immediate and full reinstatementto his former or substantially equivalent position without prejudiceto his seniority or other rights and privileges, and make him whole forany loss of pay suffered, in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all otherrecords necessary or convenient for the analysis of the amount of backpay due under the terms of this Order.(c)Post at its mill in Creston, Iowa, copies of the notice attachedhereto and marked "Appendix A."' Copies of such notice, to beIIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforeinp luOrder." FARMERS CO-OPERATIVECOMPANY147furnished by the Regional Director for the Eighteenth Region, shall,after being duly signed by Respondent's representative, be posted byit immediately upon receipt thereof and be maintained by it for aperiod of sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees customarily are posted.Reasonable steps shall be taken by Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Eighteenth Region (Min-neapolis, Minnesota), in writing, within ten (10) days from the dateof this Order what steps the Respondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT by interrogations, threats, warnings, or dischargeinterfere with, restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor organizations, to,join or assist AMERICAN FEDERATION OF GRAIN MILLERS, A. F. of L.,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer to William L. Dudley immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to his seniority or other rights or privileges, andmake him whole for any loss of pay suffered as a result of the dis-crimination against him.All our employees are free to become or remain or to refrain frombecoming or remaining members of AMERICAN FEDERATION OF GRAINMILLERS, A. F. OF L., or any labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of member-ship in or activity in behalf of any labor organization.FARMERS CO-OPERATIVE COMPANY,Employer.Dated------------------- By-----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by American Federation of Grain Millers, A. F. of L.,herein called the Union, the General Counsel of the National Labor RelationsBoard issued his complaint dated June 30, 1952, against Farmers Co-OperativeCompany, Creston, Iowa, herein called the Respondent, alleging that the Respond-ent had engaged in and was engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.In respect to unfair labor practices, the complaint alleges, in substance, thatfrom about February 1, 1952, and thereafter, Respondent questioned its employeesconcerning their union beliefs and activities, warned them that the workweekwould be reduced if the Union was successful in an organizational attempt, andon March 7 discharged its employee, William L. Dudley, because he joined andassisted the Union and engaged with other employees in concerted activities forthe purpose of collective bargaining and other mutual aid and protection.Respondent's answer, filed before the hearing, admits certain of the factsupon which the General Counsel premises jurisdiction, while denying that suchjurisdiction exists ; denies the commission of unfair labor practices ; and as-serts that Dudley was discharged for misconduct, insubordination, and failureproperly to perform his duties.Pursuant to notice, a hearing was held before the undersigned Trial Examinerin Creston, Iowa, on July 16 and 22, 1952. The General Counsel and the Re-spondent were represented by counsel, participated in the hearing, and wereafforded full opportunity to examine and cross-examine witnesses and to intro-duce evidence pertinent to the issues.At the conclusion of the taking of testi-mony some discussion in the nature of oral argument was had, and all partieswere afforded opportunity to file briefs.None has been received.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Iowa corporation with its principal office and place of busi-ness in Creston, Iowa, where it is engaged in the sale of grain, coal, seeds, andother materials, and in the processing and sale of feeds.During the calendaryear 1951, Respondent purchased corn, beans, wheat, oats, fertilizers, coal, wire,seeds, and other materials in an amount exceeding $250,000, of which more than50 percent was purchased and shipped to it from points outside the State ofIowa.During the same period Respondent's sales exceeded $250,000 in value,of which more than 50 percent was shipped to points outside the State of Iowa.I find, contrary to the position of the Respondent, that it is engaged in com-merce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Grain Millers, affiliated with the American Federationof Labor, is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESIn September 1948, William L. Dudley became Respondent's employee andremained in that status until his discharge March 7, 1952.Dudley's principal FARMERS CO-OPERATIVE COMPANY149employment was mixing feed and, in common with other employees in the mill-room, sometimes waited upon the trade and loaded purchases at the dock.Dudley's left arm is amputated below the elbow, but he wears a prosthetic devicewhich apparently enabled him to perform his tasks to the satisfaction of hisEmployer. In late fall 1951, according to the testimony of Frank Bentley,Respondent's president, a number of complaints were voiced to Respondent'sboard of directors, resulting, according to Bentley, in the recommendation bythe directors to Manager Harold F. Thomas that Dudley be discharged. Thenature of the complaints appears principally to have been that feed mixes werenot being properly made and that customers were not receiving the courteousservice that the directors desired.Manager Thomas testified that he recalledthe recommendation of the directors and that in consequence he called all themill employees together to tell them that their work must improve but that hedid not single out Dudley for criticism.Plant Superintendent James HomerPorter testified that Dudley was "grouchy" in his approach to customers andthat he had complained of this attitude to Manager Thomas on a number ofoccasions.Thomas. testified that he had received such complaints from Porter,but that he had always found Dudley to be cooperative and did not raise thematter with Dudley.In late February 19:52, Dudley and another employee decided to investigatethe possible advantages of union representation and in furtherance of theirinquiry spoke to an organizer for the American Federation of Labor who wasoccupied in such work at a nearby plant. Dudley secured a number of blankcards from the organizer which, from the somewhat confused evidence aboutthem, I conclude were designed to enable some union to petition the Board foran election at Respondent's plant.According to Dudley, on February 24 hesecured the signatures of 6 or 8 of Respondent's employees to the cards.Dudleytestified, as indeed did Manager Thomas, that on March 3 the latter asked Du ]leyif he was heading the Union's organizational effort in the plant.Dudley deniedthat he was.Thomas went on to say, according to the testimony of both par-ticipants in this conversation, that if the Union "came in" Thomas would quit,that he would not work in the plant if a union was chosen. The conversationcontinued for about an hour and during the course of it, according to Dudley'sversion, Thomas told him that he was discharged, that in the event of unionorganization Thomas would discharge the entire crew and start anew. Finally,however, Dudley went back to his work and the threat of discharge was notcarried out.Two days later Superintendent Porter, as he admitted in histestimony, told Dudley that if Dudley wanted a uni')n he was going about itthe wrong way ; that he first should talk to Thomas about it. Later in the day,according to Dudley, Porter told him in the presence of 2 other employees, thatif the Union came in Dudley would be fired.' That evening 5 of the employeesmet with a representative of the Union in a Creston hotel and all signed designa-tion cards.On March 6 Dudley secured the signature of another employee inthe plant and on the 7th still another, who, however, reclaimed his card about30 minutes later.About 2 o'clock that afternoon Dudley was approached byManager Thomas, who asked him if he had told any of the employees theywould be discharged if they did not join the Union.Thomas testified that he didindeed ask this question of Dudley, but from this point the versions of the par-ticipants in the colloquy differ sharply.According to Dudley he denied to Thomasthat he had made such representations and went on to tell of Porter's advice thathe should talk to Thomas first about a union. Thomas asked, according toP Porterdenied uttering such a threat.I do not credit his denial for the evidenceconvincesme thatRespondent's representatives first employed such tactics to discourageunionactivitybefore resorting to actual dismissal.250983-vol. 102-53-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDDudley, if that was still his attitude,°and Dudley answered,"Yes !" that hewas in the Union and intended to remain there. It was then, according toDudley, that Thomas told him he was discharged.A few minutes later Dudleytold Thomas, "I hope to hell you know what you are doing, Mr. Thomas, becauseI am going to cause you some trouble over it."The two then proceeded toThomas' office where,with the latter's permission,Dudley telephoned a repre-sentative of the Union in Des Moines to report his discharge. That eveningAssistantManager Bolton came to Dudley's house to get some keys whichDudley had taken with him. According to Dudley's undenied and creditedtestimony,Bolton said that he did not blame Dudley for trying to get moremone but that Dudley was going about it the wrong way and displaying thewrong attitude.Bolton went on tosaythat had he been running the plantDudley would have been the foreman of the mill crew as he had a good memory,was good with figures, and was a good worker.Dudley denied that he hadtold any employee he would be discharged if be did not join the Union, butconceded that he had told one individual,Russell Hardisty,that If he did notjoin "the other boys would make it so hard on him that he'd either join orquit.,9Manager Thomas testified that on March 3 Dudley had responded to his Inquiryabout who was organizing the Union In such a fashion as to Indicate that he was.Whereupon Thomas told him that his attitude was wrong and that his conductprovided a source of considerable embarrassment to Thomas In that Thomashad failed to follow the directors'recommendation of discharge.Thomas agreedthat he said that the advent of the Union would mean he was leaving;that be didnot want to work "amongst a bunch of trouble." According to Thomas, Dudleypleaded for his job,saying he had a house to pay for and owed payments on hiscar, to which Thomas replied, "Well, Bill, if you will get your attitude straight-ened out and go back to work and get things straightened out, we will forgetabout it."Thomas denied that this admonition had any connection with theUnion.On March 7,according to Thomas,he was Informed by SuperintendentPorter that Dudley had been threatening employees with discharge If they didnot join the Union. Thomas then questioned Dudley in that connection, withthe result, according to Thomas, that Dudley, instead of answering, shouted,"God damn it,I knew I was going to get the blame for It, but you sons of bitchescan't get by with it. I know my rights." Superintendent Porter testified thathe was nearby at the time,heard Dudley explode as Thomas testified,and thatDudley's discharge followed.Despite this provocative outburst Thomas re-sponded quietly, he testified, with, "Bill, if your attitude is like this, I am goingto give you your check." This evoked, according to Thomas, an assertion byDudley that Thomas couldn't fire him, that Dudley knew his rights, and thatRespondent would "get into a hell of a lot of trouble." Thomas testified thatthe reason for the discharge was the "cussing" he received from Dudley.There is perhaps some substance to the assertion that Dudley did not alwaysservice customers in a fashion entirely satisfactory to the directors.But I donot credit the testimony of President Bentley or Manager Thomas that thedirectors in the fall or winter of 1951 recommended Dudley's discharge. Theconduct of Thomas following this alleged recommendation Is entirely inconsistentwith Its having been made.I do not doubt that complaints in regard to customerservice were the subject of discussion by the directors and that Thomas wasaware of it.This would fully explain his warnings to all the employees in lateJanuary that they should improve in that respect. It fails utterly to establishthat Dudley was a particular target for criticism.Thomas's testimony im-Apparently,that such matters were not Thomas'concern. FARMERS CO-OPERATIVE COMPANY151pressed me as that of one struggling to tell the truth to the extent possible whileprotecting what he conceived to be the interest of his employer.He did testifythat Dudley was a competent worker and that he found him to be cooperative.Thomas's deep concern lest Respondent's employees designate a union to repre-sent them,is fully apparent in his testimony that he would resign his positionrather than work where such an arrangement existed.Dudley's testimony thaton March 3 Thomas at first told him he was discharged'and later relented, fitsrather neatly into Thomas'admissions that he told Dudley on that occasionto "go back to work and get things straightened out, we will forget about it."I do not credit Thomas' rather strained explanation that this warning had to dowith Dudley's work performance.However, I am convinced by the testimonyof employees Hardisty, McKinney, and Olso that Dudley did tell them thatfailureto join the Union would or might result in their discharge.Dudley's denialthat he did so is perhaps literally true, but his admission that he told Hardistythat things could be made so difficult that he would either join the Union or quithis job,Is sufficiently of the same piece of cloth as to persuade me that thoseindividuals named above reasonably interpreted his remarks as they testified.This conduct, coming to the ears of Thomas, of course, stimulated him to approachDudley about the latter's activity.Now of course the Act throwsno cloak ofprotection about the shoulders of one who finds himself discharged becausebe has voiced threats of this character and if Dudley had been discharged forthat reason, the General Counsel's complaint would fall.However, In thecontext of events illumined by the evidence here, it is clear that Thomas' concernwas not with the threat but with the continuation on the part of Dudley of hisefforts to secure members for the Union among Respondent's employees.Thomas' testimony concerning his conversation with Dudley on March 3 leadsme to conclude that he hoped, first, by a threat of discharge and then with theadmonition to get his attitude straightened out, that Dudley no longer wouldbe the focus of Infection in such matters.The report of Dudley's continuedactivity of course signalized the failure of the earlier threats and warning.Hence Dudley's discharge. In arriving at this conclusion I have, of course,discredited Thomas's testimony that Dudley cursed him before the discharge.I regard Thomas' testimony in that connection to be so highly improbable andso entirely uncharacteristic of the friendly relationship theretofore existingbetween the two as not to merit belief.I find that whatever cursing occurredfollowed the announcement by Thomas of Dudley's discharge.The situation presented here is not dissimilar to that which frequently arisesin cases coming to the Board of an individual being discharged for engaging in.union activity in a plant where the evidence shows the activity to have occurredl,during work time. An employer, it need hardly be reiterated, is entitled undernormal circumstances to restrict communications between his employees on suchmatters to nonwork periods and hence may lawfully discharge one for violationof such a restriction.But where, as here, the discharge is made not for the vio-lation of any rule or, as here, not because of the character of the union activity,but actually because it was union activity, it then clearly is a reprisal for hav-ing exercised rights guaranteed by Section 7 of the Act. Perhaps it is clearerto say that the unprotected threats uttered by Dudley did not deprive him of theprotection of the Act for his other and legitimate activity.As I am convincedthat it was the totality of his conduct as a union sponsor which caused his dis-charge, I find that by the discharge Respondent discouraged membership and0 Chronologically, this threat of discharge follows closely Porter's recommendation toThomas in late February that Dudley be fired.Despite Porter's denial I am convincedthat Dudley's organizing activity provided the motivation. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity in behalf of a labor organization in violation of Section 8 (a) (3) ofthe Act.Assistant Manager Bolton testified that in late February or early March anemployee, Claude Nash, said that Respondent'swages were too low and that inthe conversation which this remark evoked the Union was mentioned.Nash, ac-cording to Bolton, asked the latter what he thought about a union and Boltonanswered that he could not see how it would do any good, that it probably wouldmean less take-home pay for the employees.Bolton explained to Nash that ifthe probable wage demands of the Union were met it would be impossible for theRespondent to continue giving them 54 hours work each week. Nash was notavailable to the General Counsel as a witness. So-called expressions of opinionand comment on probabilities are often made in such a context as actually toconstitute to the ears of the listener an authoritative prophecy of what will hap-pen, I am satisfied that the exchange between Bolton and Nash constituted athreat by Bolton of decreased earnings in the event of union organization.`By the discharge of Dudley, by the interrogation of Dudley in connection withhis unionmembership and activity, by the threat of Thomas to Dudleyon March3 that his attitude placed him perilously near discharge, by Bolton's predictionof lessened earnings, and by Porter's prophecy that Dudley would be discharged,I find that Respondent interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act and that Respondentthereby violation Section 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, have aclose, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act, it will be recommendedthat it cease and desist therefrom and take certain affirmativeaction in orderto effectuate the policies of the Act.Having found thata discriminatory moti-vation operated in connection with the discharge of William L. Dudley, it willbe recommended that the Respondent offer him immediate and full reinstatementto his former or substantially equivalent position and make him whole for anyloss ofpay suffered by payment to him of a sum of money which otherwise hewould have earned from March 7, 1952, to the date of offer of reinstatement,less his net earningsduring such period.Having found thatRespondent hasinterfered with, restrained, and coerced its employees in the exerciseof rightsguaranteedby Section 7 of the Act, it will be recommended that Respondent ceaseand desistfrom such conduct.Loss of pay shall be computed on the basis of eachseparatecalendar quarteror portion thereofduring theback-pay period.Quarters shall begin with thefirst day of January, April, July, and October.Loss of payshall be determinedby deductingfrom a sumequal to that which Dudley normallywould have earnedfor each quarter or portion thereof his net earnings, if any, in other em-ployment during that quarter.Earnings in one particularquarter shall haveno effect upon the back-pay liability for any other quarter.Itwill also be' Geigy Company, Inc.,99 NLRB 822. ACME EQUIPMENT COMPANY153recommended that the Respondent be ordered to make available to the Boardupon request payroll and other records to facilitate the checkingof the amountof back pay due.Upon the basis of the foregoing findings of fact and upon the entire recordof the case, I make the following :CONCLusIONs OF LAw1.American Federation of Grain Millers, A. F. of L.,is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in respect to the hire and tenure of employment of Wil-liam L. Dudley, the Respondent has engagedin and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By such discrimination and by interrogating, threatening, and warningemployees in connection with activity in behalf of the labororganization, theRespondent has interfered with, restrained, and coercedemployees in the exerciseof rights guaranteed by Section 7 of the Act and has thereby violatedSection 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section2 (6) and(7) of the Act.[Recommendations omitted from publication in thisvolume.]FRANK P. SLATER,AN INDIVIDUAL,D/B/AACME EQUIPMENT COMPANYandMILLWRIGHTS UNION LOCAL 102, UNITED BROTHERHOOD OF CAR-PENTERS & JOINERS OF AMERICA, AFLINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL LODGE 68andMILLWRIGHTS UNION LOCAL 102, UNITED BROTHERHOOD OF CARPEN-TERS&JOINERS OF AMERICA,AFL.Cases Nos. 2O-CA-628 and2O-CB-215.January 13,1953Decision and OrderOn June 19, 1952, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached thereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record in'Pursuant to the provisions of Section 3 (b) of the Act, as amended, the NationalLabor Relations Board has delegated its powers in connection with this proceeding to athree-member panel [Chairman Herzog and Members Styles and Peterson].102 NLRB No. 19.